United States Court of Appeals
                     For the First Circuit


No. 16-1267

                   BLOCK ISLAND FISHING, INC.,

                      Plaintiff, Appellee,

                               v.

                          JAMIE ROGERS,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                             Before

                    Lynch, Lipez, and Barron,
                         Circuit Judges.


     Jonathan E. Gilzean, with whom David F. Anderson and Latti &
Anderson LLP were on brief, for appellant.
     Thomas J. Muzyka, with whom Kirby L. Aarsheim and Clinton &
Muzyka, P.C. were on brief, for appellee.


                        December 23, 2016
          LYNCH, Circuit Judge.     This case involves rulings of

some significance to seamen and their employers in this circuit,

as well as for summary judgment practice.    Jamie Rogers, a seaman,

was injured on October 3, 2013, on the vessel F/V HEDY BRENNA.

Admiralty law entitles seamen who become injured during the course

of their service at sea to recover "maintenance and cure" payments

from their employers.     Block Island Fishing, Inc., is the owner

and operator of the fishing vessel.     Having made some maintenance

and cure payments to Rogers and believing it had overpaid, Block

Island brought this suit against Rogers to dispute the duration

and amount of maintenance and cure payments that it owed.

          Block Island then moved for summary judgment on the

ground that its maintenance and cure duties terminated on July 31,

2014.   It supported its motion with record evidence showing that

Rogers had returned to work as a commercial fisherman on another

fishing vessel in July.

          The district court rejected July 31 as the proper date

of termination. But it went beyond the issue raised by Block

Island's summary judgment motion and found November 18, 2014 as

the date on which Block Island's obligations ended.    That was the

date on which a doctor, but not Rogers' primary care physician,

found that Rogers no longer needed follow-up care.

          The district court also noted that injured seamen are

generally entitled to maintenance and cure payments only in the


                                - 2 -
amount of their actual living expenses, but it reserved for a jury

to determine the exact sum that Block Island owed Rogers, along

with other issues not resolved at the summary judgment stage.

Relatedly, the district court held on summary judgment that Block

Island had overpaid Rogers by calculating its maintenance and cure

payments using figures that overestimated Rogers' actual living

expenses.   It further ruled that Block Island could offset the sum

of overpayment against any damages award that Rogers might win at

trial.   We affirm in part and vacate and remand in part.

            As to the exact date on which Block Island's maintenance

and cure obligations ended, the district court erred by sua sponte

replacing Block Island's proposed date (July 31) with its own

(November    18)    without    giving   Rogers     sufficient   notice     or

opportunity to make his case against the new date.               A summary

judgment order is premature where the nonmoving party lacked

"notice and a reasonable time to respond" to the grounds on which

that motion would be granted.        Fed. R. Civ. P. 56(f).

            We agree with the district court's implicit recognition

that   injured     seamen   like   Rogers   can   generally   recover    only

reasonable expenses through maintenance and cure payments, and

that it will be the factually exceptional case where the seaman's

actual expenses are not reasonable.          Whether this case presents

such exceptional circumstances is an issue for the jury.          Finally,

as a matter of first impression, we adopt the ruling of the Fifth


                                    - 3 -
Circuit in Boudreaux v. Transocean Deepwater, Inc., 721 F.3d 723

(5th   Cir.    2013),   and   hold   that    Block   Island   may   offset   any

overpayment against Rogers' potential damages award, but may not

sue for the sum in an independent action.             See id. at 726–28.

                                       I.

              "Because our review of a grant of summary judgment is de

novo, we, like the district court, are obliged to review the record

in the light most favorable to the nonmoving party, and to draw

all reasonable inferences in the nonmoving party's favor." LeBlanc

v. Great Am. Ins. Co., 6 F.3d 836, 841 (1st Cir. 1993).               Although

there are numerous dates at issue, the core of the dispute involves

(1)    when    Block    Island's     maintenance     and    cure    obligations

terminated, and (2) the amount, if any, of the maintenance and

cure owed. Block Island takes the position that it overpaid Rogers

based on an inflated rent amount that it believed Rogers to be

paying when, in fact, Rogers had found less expensive housing.

Rogers takes the position that special circumstances dictate that

actual expenses are not the appropriate measure here.

A.    Rogers' Injury and His Various Residences from 2013 to 2014

              In August 2013, Rogers and his family moved into a

single-family home in Bristol, Rhode Island.                He paid the first

month's rent of $1,600, which included utilities, but he cannot

remember paying rent in subsequent months.                 In September 2013,

Rogers joined the crew of the F/V HEDY BRENNA, a commercial fishing


                                     - 4 -
vessel owned and operated by Block Island.             For a fishing trip in

which he participated that month, Rogers was paid $2,892 in his

catch share for the trip.

              On   October   3,   2013,   during   another    fishing   voyage,

Rogers fell off the top bunk while sleeping and injured himself.

Three days later, upon returning from the voyage, Rogers was

diagnosed with a fractured rib and received medical treatment.              In

October 2013, Block Island paid Rogers $1,752.37 in catch share

from the October 3 voyage and $475 in maintenance.             On November 1,

2013, Block Island supplemented that amount with an additional

$175 in maintenance and $1,857.78 in lost wages.                The total sum

paid   from    Block   Island     to   Rogers   over   this   period    equaled

$4,260.15.

              In November 2013, Rogers and his family were evicted

from the Bristol apartment and moved to a less expensive apartment

in Fall River, Massachusetts. He paid $625 in monthly rent,

excluding utilities, for the new Fall River apartment. On November

4, 2013, Rogers' treating physician, Dr. Christian Campos, gave

him a "fit for duty" slip and cleared him to return to work as a

fisherman "without restrictions."

              Rogers' health worsened in December, however, when he

was diagnosed with pneumonia and was hospitalized for three weeks.

Rogers attributes the pneumonia to his rib injury.               Block Island




                                       - 5 -
learned about Rogers' condition and hospitalization on December

19, 2013.

            On February 20, 2014, Dr. Campos reported that Rogers'

condition was improving and that Rogers could "increase his level

of physical activity as tolerated without restrictions" while

staying    on    pain   medication.      On   March   17,   2014,   Dr.   Campos

completed another examination and once again advised Rogers to

continue to "increase his level of physical activity as tolerated

without restrictions."

            In March 2014, Rogers moved to Sparta, Tennessee, where

he lived with his brother.        Rogers paid his brother $800 per month

as rent.    Finally, in May or June 2014, Rogers purchased a 38-foot

boat for $2,500 and lived on that boat before returning to Fall

River in June.

            On June 19, 2014, Rogers' primary care physician, Dr.

Melanie Cardoza, examined Rogers for pain in his lower back and

left leg.       During this examination, Rogers told the doctor that he

had returned from a fishing trip the previous day and that he was

planning to embark on another fishing trip the next day.                     The

conversation       demonstrated   that   Rogers   had   been   working     as   a

fisherman in June.       Dr. Cardoza's examination of Rogers' chest and

lungs revealed "normal excursion with symmetric chest walls and

quiet, even and easy respiratory effort with no use of accessory

muscles."


                                      - 6 -
           By July 2014, Rogers was working on, and was physically

fit to captain, another fishing vessel, the KELLY ANN.           But Dr.

Campos examined Rogers in August 2014 and provided him with a

letter stating that he was not yet fit to return to work as a

commercial fisherman.

           On November 18, 2014, Dr. Campos examined Rogers again

and found that "his condition had improved to the point that no

'further formal follow-up' was necessary."           At oral argument,

Rogers' counsel clarified that although Dr. Campos had discharged

Rogers from his care on November 18, he had "transferr[ed] all

follow-up care to his primary care physician, Dr. Cardoza, who was

also treating Rogers for his illness and injury."

B.   Communications Between Parties Regarding Maintenance and Cure

           In January 2014, after learning about Rogers' pneumonia

and hospitalization the previous month as recounted above, Block

Island   hired   Neil   Stoddard   of   Marine   Safety   Consultants   to

investigate Rogers' demand for maintenance and cure.           From that

point, almost a year of correspondence ensued between Stoddard and

Danny Alberto, a paralegal employed by Rogers' counsel, regarding

the rate of maintenance and cure owed to Rogers.

           In a letter dated January 9, 2014, Stoddard requested

medical records from Rogers' counsel to support Rogers' claim of

ongoing medical treatment.    On January 24, 2014, Alberto responded

to Stoddard's letter and requested that Block Island pay Rogers


                                   - 7 -
$72 per day in maintenance and cure.     Alberto cited the following

as Rogers' monthly expenses: $1,600 for rent, $119.25 for gas,

$61.28 for electricity, and $362.50 for food, based on the U.S.

Department of Agriculture's Moderate Cost Plan for a person of

Rogers' age living in a four-person family home.

             Upon Stoddard's objection that Alberto had provided only

"cash receipts" with "nothing on them to identify them as a rent

payment," Alberto mailed Stoddard a copy of the Bristol lease on

March 27, 2014.     (Rogers had vacated the Bristol home in November

2013.)   This lease indicated that the monthly $1,600 rent included

utilities.     When Stoddard discovered that Rogers had moved to the

Fall River apartment, and he further objected to the $72 daily

rate demanded by Alberto, Alberto responded that "he had provided

'all of Mr. Rogers['] living expenses and all of his medical

records'" and warned that he would pursue punitive damages on

Rogers' behalf if Block Island did not begin making the requested

maintenance and cure payments. At some point during this exchange,

Alberto also provided Stoddard with two utility invoices that

reflected two different addresses in Fall River.

             In late June, Block Island paid $68,891.41 in cure to

Rogers' health care providers.       Then, on July 23, 2014, Block

Island sent Rogers a maintenance check for $10,800.06 -- based on

a daily rate of $63.26 -- covering the period from October 2013 to

April 23, 2014, "the date of his last treatment record received."


                                 - 8 -
The $63.26 rate was calculated based on Rogers' $1,600 monthly

rent for his Bristol home and $279.80 per month in food.                      As the

Bristol lease reflected that utilities were included, Block Island

did not account for electricity and gas bills in calculating the

maintenance and cure rate.

               On July 25, 2014, Alberto sent Stoddard a copy of Rogers'

Fall River lease, which reflected a monthly rent of $625 excluding

utilities.       (Rogers had vacated this apartment in March 2014.)

After another threat from Alberto that he would seek punitive

damages if Block Island did not provide additional maintenance of

$72    per    day,   Block     Island     sent    Rogers    a    second    check   for

$11,956.14, based on a daily rate of $63.26.

                                           II.

               On November 25, 2014, Block Island filed a complaint

against Rogers in the U.S. District Court for the District of

Massachusetts.       Block Island sought a declaratory judgment on the

amount of retroactive maintenance owed to Rogers (Count I), on

whether it had any continuing obligation to pay maintenance and

cure,    and    on   whether    it    was    entitled      to    reimbursement      for

overpayments resulting from Rogers' failure to provide accurate

and timely information about his living expenses and medical

treatment       (Count   II).        On   March    6,    2015,    Rogers    filed    a

counterclaim alleging negligence under the Jones Act, 46 U.S.C.

§     30104    (Count    I),    unseaworthiness         (Count    II),    continuing


                                          - 9 -
maintenance and cure (Count III), negligent or intentional failure

to provide maintenance and cure (Count IV), and lost wages (Count

V).

            Block Island moved for summary judgment on its counts

for declaratory judgment, and on Counts III and IV of Rogers'

counterclaim.   Block Island also sought $13,027.80, the amount by

which it had allegedly overpaid Rogers.

            The district court granted in part and denied in part

Block Island's motion.      First, as to its demand for reimbursement

for its overpayment, the district court agreed with Block Island's

premise that it had overpaid Rogers because his actual expenses

were lower than what Block Island believed them to be: "The

undisputed evidence is that Rogers vacated the Bristol apartment

[with $1,600 monthly rent] in November of 2013, and that his

monthly rent since leaving Bristol has not exceeded $800.             It is

also undisputed that in calculating the daily maintenance due[,]

Block Island relied on the $1,600 monthly rent figure and that an

overpayment resulted."      Nonetheless, the court relied on the Fifth

Circuit's    opinion   in   Boudreaux   to   rule   that,   despite     the

overpayment, Block Island could not seek affirmative recovery of

maintenance and cure payments that it had already made.          See 721
F.3d at 726–28.    But the court did allow Block Island to offset

the sum of overpayment, to be determined by a jury, against any

damages award that Rogers might win at trial.


                                 - 10 -
          The district court then denied Block Island's summary

judgment motion as to Count IV of Rogers' counterclaim, which

alleged that "Block Island negligently or intentionally failed to

promptly provide maintenance and cure prior to November 3, 2014."

"[A]s with most issues of negligence," the court explained, "the

issue of the provision of prompt and proper maintenance and cure

is a matter for the jury."

          With regard to Block Island's summary judgment request

for declaratory relief "establishing a specific date upon which

its maintenance and cure obligations to Rogers came to an end,"

the district court rejected Block Island's proposed date of July

31, 2014 but sua sponte supplied its own date of November 18, 2014

to ultimately grant summary judgment in Block Island's favor.   The

court noted that "[o]n this issue, the relevant question before

the court is not whether Rogers returned to work as a fisherman

(which could be explained by necessity as well as by cure)."

Accordingly, although Rogers had been working on the KELLY ANN in

July 2014, that fact was not dispositive of whether Rogers had

reached the point of maximum medical recovery, as Block Island had

argued.

          The district court then turned to November 18, 2014 --

the date on which Dr. Campos had found that Rogers' health had so

improved that he required no more follow-up visits -- as the date

on which Rogers had reached maximum medical recovery and thus was


                             - 11 -
no longer entitled to maintenance and cure.                The court observed

that while Rogers protested that he continued to have trouble

breathing and to experience pain at the site of his injury, Rogers

"offer[ed]     no    medical   evidence      that    contradict[ed]   his    own

doctor's evaluation that he had achieved the maximum feasible

recovery as of November 18, 2014."                  On that basis, the court

granted Block Island's summary judgment motion as to Count III

(continuing maintenance and cure) of Rogers' counterclaims.

             The    court   lastly   denied    Block    Island's   request   for

attorney's fees.

             Rogers' interlocutory appeal, permissible in admiralty

cases under 28 U.S.C. § 1292(a)(3) and our circuit's case law,

followed.     See Doyle v. Huntress, Inc., 419 F.3d 3, 6–7 (1st Cir.

2005); P.R. Ports Auth. v. Barge Katy-B, 427 F.3d 93, 100–01 (1st

Cir.   2005);       Martha's   Vineyard      Scuba    Headquarters,   Inc.    v.

Unidentified Vessel, 833 F.2d 1059, 1063–64 (1st Cir. 1987).

                                      III.

             We review de novo the entry of summary judgment.           Hannon

v. Beard, 645 F.3d 45, 47 (1st Cir. 2011).

A.   District Court's Duty to Give Notice Before Entering Summary
     Judgment on Grounds Not Stated in the Motion

             Rogers' primary argument on appeal is that the district

court erroneously entered summary judgment on a ground that Block

Island had "never briefed, argued, or raised," thus depriving



                                     - 12 -
Rogers of due notice or opportunity to contest that ground.              We

agree.

          Under Federal Rule of Civil Procedure 56(f), a district

court may grant a summary judgment motion on grounds not raised by

the moving party, but may do so only "[a]fter giving notice and a

reasonable time to respond" to the opposing party.            Fed. R. Civ.

P. 56(f). Our circuit has established two criteria that a district

court must meet before entering summary judgment sua sponte: First,

"discovery [must be] sufficiently advanced that the parties have

enjoyed a reasonable opportunity to glean the material facts."

Berkovitz v. Home Box Office, Inc., 89 F.3d 24, 29 (1st Cir. 1996)

(citations omitted).      Rogers does not claim that he did not have

a reasonable opportunity for discovery.

          Second,   the    district   court   must   "first    give[]   the

targeted party appropriate notice and a chance to present its

evidence on the essential elements of the claim or defense."            Id.

"Notice, in this context, has two aspects: the summary judgment

target is entitled to know both the grounds that the district court

will consider and the point at which her obligation to bring forth

evidence supporting the elements of her claim accrues."           Rogan v.

Menino, 175 F.3d 75, 79 (1st Cir. 1999) (citing Berkovitz, 89 F.3d

at 31).

          Here, Block Island sought summary judgment explicitly

and only on the ground that its maintenance and cure obligations


                                 - 13 -
terminated on July 31, 2014 because Rogers had resumed his job as

a commercial fisherman by that point.        According to Block Island,

Rogers' return to work signaled that it need not make further

payments because "[m]aintenance and cure is designed to provide a

seaman with food and lodging when he becomes sick or injured in

the ship's service; and it extends during the period when he is

incapacitated to do a seaman's work and continues until he reaches

maximum medical recovery."     Vaughn v. Atkinson, 369 U.S. 527, 531

(1962).

            While the district court rejected the July 31, 2014 date

and   the   return-to-work   theory,   it   independently,   and   without

notice to Rogers, determined that November 18, 2014 should be the

date on which Block Island's maintenance and cure obligations

ended, based on a theory of maximum medical recovery.        November 18

is the date on which Dr. Campos advised that Rogers no longer

required follow-up care from him.

            As a threshold matter, the district court correctly

noted the well-established law that a fishing vessel must continue

to make maintenance and cure payments until the point of maximum

medical recovery -- that is, the point at which an injured seaman's

"condition has stabilized and further progress ended short of a

full recovery."    Whitman v. Miles, 387 F.3d 68, 72 (1st Cir. 2004)

(quoting In re RJF Int'l Corp. for Exoneration from or Limitation

of Liab., 354 F.3d 104, 106 (1st Cir. 2004)).           As a matter of


                                 - 14 -
summary judgment law, we hold that the district court nonetheless

erred when it substituted a new date and ground for summary

judgment    without   first    notifying      Rogers   and   giving    him    an

opportunity to dispute this new date and ground.

            The court's decision to grant summary judgment based on

the November 18 date, notwithstanding the fact that Block Island's

summary    judgment   motion   had    focused   exclusively    on     July   31,

deprived Rogers of the opportunity to argue and present evidence

that he had not yet reached maximum medical recovery as of November

18.   Indeed, Rogers suffered prejudice as a result of the district

court's failure to provide notice of the ground on which it would

enter summary judgment. Had he known that maximum medical recovery

would be an issue at summary judgment, Rogers says that he would

have submitted additional evidence (already in his possession) of

further treatment with Dr. Cardoza, his primary care physician,

after November 18.      In light of the lack of notice afforded to

Rogers, the district court acted prematurely when it concluded

that Rogers had "offer[ed] no medical evidence that contradict[ed]

[Dr. Campos's] evaluation that he had achieved the maximum feasible

recovery as of November 18, 2014."

            Although Block Island concedes that it briefed only the

July 31, 2014 date and return-to-work theory, it argues that the

district court committed no error in entering summary judgment

based on the November 18 date because Rogers had been "fully aware"


                                     - 15 -
that maximum medical recovery would be a central issue throughout

this case.     Block Island contends that Rogers had "a reasonable

opportunity to glean the material facts" on that issue during

discovery.     But this argument misses the point.     Rogers had no

reason to know that he would face the issue at summary judgment.

The district court has a duty to notify the nonmoving party of the

stage in the litigation at which his "obligation to bring forth

evidence supporting the elements of [his] claim accrues."     Rogan,
175 F.3d at 79.    That Rogers knew he would need to dispute that he

had reached maximum medical recovery at trial, is not the same as

knowing that the issue would be decided at summary judgment.1

B.   Calculating the Amount of Maintenance and Cure Payments

             Rogers also complains that the district court erred when

it allegedly ruled that the amount of Rogers' maintenance and cure

recovery is capped at the actual living expenses that he incurred.2


1    In vacating the district court's decision on the end date of
Block Island's maintenance and cure obligations, we note that we
need not and do not reach the question of whether a lack of notice
before a summary judgment ruling could ever be per se sufficient
for a vacatur absent a further showing of prejudice. Here, there
is sufficient evidence in the record to demonstrate that Rogers
was prejudiced by the district court's premature summary judgment
ruling on the end-date issue. The end date of the obligation to
pay maintenance and cure, in turn, affects the issue of the total
amount of maintenance and cure owed, and that, in turn, affects
the issue of whether there has been an overpayment.

2    Rogers' argument that the district court imposed such a cap
presumably comes from two places in the summary judgment opinion.
First, while recounting the governing law applicable to the
dispute, the district court cited Johnson v. United States, 333


                                - 16 -
We understand differently the district court's statements on the

law governing the calculation of maintenance and cure.

          We do not read the district court's statements on this

point as a ruling that limited, as a matter of law, Rogers'

maintenance and cure recovery to his actual living expenses.

First, the district court stated that an overpayment had resulted

in the specific context of determining "whether the court can --

or should -- do anything about the maintenance overpayment in a

restitutionary sense."   That is, recognition of the overpayment

immediately preceded the court's ruling that Block Island could

not affirmatively seek to recover any amount of overpayment but

rather could only offset it against any damages that Rogers might

win at trial.

          Second, our reading is bolstered by the fact that, in

the same summary judgment opinion, the district court refused to

decide whether Block Island had unduly delayed making maintenance

and cure payments to Rogers, an issue that is material to establish

whether Block Island's negligence contributed to Rogers' move from




U.S. 46, 50 (1948), and noted that a seaman is "entitled to recover
maintenance only for his actual living expenses."        Then, the
district court listed the following three propositions as
"undisputed" for the purposes of the summary judgment motion:
(1) that Rogers vacated the Bristol apartment with $1,600 monthly
rent in November 2013; (2) that Rogers' rent since leaving Bristol
has not exceeded $800 per month; and (3) "that in calculating the
daily maintenance due[,] Block Island relied on the $1,600 monthly
rent figure and that an overpayment resulted."


                              - 17 -
the Bristol home to a series of less expensive residences.                 The

court reserved this issue for the jury, noting that "as with most

issues of negligence, the issue of the provision of prompt and

proper maintenance and cure is a matter for the jury."                      By

assigning the decision to the jury, the court left open the

possibility   that   the   jury   might    find   that    Block   Island   did

negligently delay in paying Rogers.         This finding might, in turn,

impact the amount of maintenance and cure to which Rogers is

entitled.

            In this circuit, as in numerous sister circuits, the

norm is to award an injured seaman maintenance and cure payments

in the amount of his actual living expenses.             See, e.g., Johnson,
333 U.S. at 50 (affirming circuit court's decision to reject

injured seaman's claim for maintenance and cure because "there

[wa]s ample evidence . . . that petitioner had incurred no expense

or liability for his care and support at the home of his parents");

Hall v. Noble Drilling (U.S.) Inc., 242 F.3d 582, 587 (5th Cir.

2001) ("A seaman is entitled to the reasonable cost of food and

lodging, provided he has incurred the expense." (emphasis added));

Barnes v. Andover Co., L.P., 900 F.2d 630, 641 (3d Cir. 1990)

("Because maintenance is intended to substitute for the food and

lodging that a seaman enjoyed at sea, it is established that the

seaman is entitled only to expenses actually incurred.              Thus, if

a seaman is not charged for hospitalization or lives with his


                                  - 18 -
family without incurring any expense or liability for his care, no

maintenance is due." (citations omitted)).

           But the rule remains that an injured seaman may recover

reasonable expenses beyond the amount that he actually incurred,

even if it is the exceptional case where the seaman's reasonable

expenses will exceed his actual expenses.          See, e.g., McMillan v.

Tug Jane A. Bouchard, 885 F. Supp. 452, 463–67 & n.13 (E.D.N.Y.

1995) (holding that injured seaman was entitled to maintenance and

cure payments even though he had paid no rent, after factfinding

at trial that the seaman had involuntarily moved in with friends

and   family   because   his    employer     had   refused     to   pay   him

maintenance), abrogated on other grounds by Hicks v. Tug PATRIOT,

783 F.3d 939 (2d Cir. 2015); cf.       Vaughan v. Atkinson, 369 U.S.
527, 530–31, 533 (1962) (holding that injured seaman was entitled

to attorney's fees and to his wages earned as taxi driver without

offset,   after   factfinding   that   his    employer   had    negligently

remained "silen[t,] neither admitting nor denying" its duty to pay

maintenance and cure for two years).       Rogers argues that this case

presents just this kind of exceptional circumstance because Block

Island's delayed maintenance and cure payments forced him to vacate

the Bristol home and seek cheaper housing.               That fact-bound

determination, however, is one for the jury.          To the extent that

the district court could be understood as having ruled otherwise,

any such ruling would be error.


                                 - 19 -
C.     Method of Recovery for Any Overpayment

             Finally, both parties seek affirmance of the district

court's decision that although Block Island cannot affirmatively

sue to recover any maintenance and cure payments that it has

already made to Rogers, it can offset any overpayment (the exact

amount of which should be determined at trial) against any damages

that Rogers may win.

             The   district   court    properly    relied   on   Boudreaux   v.

Transocean Deepwater, Inc., 721 F.3d 723 (5th Cir. 2013).              There,

the Fifth Circuit faced a similar question -- namely, whether a

Jones Act employer, upon establishing that it overpaid an injured

seaman, is "automatically entitled to a judgment against the seaman

for benefits already paid."          Id. at 725.    The court answered this

question    in     the   negative,    observing    that   allowing   for   such

affirmative recovery would disturb a central policy of admiralty

law, which seeks to "achieve[] a fair reconciliation between

protecting seamen in the wake of debilitating on-the-job injury

and ensuring that shipowners can protect themselves from liability

for sums attributable to concealed preexisting injuries."              Id. at

728.     By denying the availability of affirmative recoveries but

allowing for offset against the injured seaman's damages award,

the court in Boudreaux strove to strike the proper balance.                  We

agree with Boudreaux's sound rule, as well as the rationale

animating it.


                                      - 20 -
          We   thereby   adopt   the    Fifth   Circuit's   approach    in

Boudreaux that "once a shipowner pays maintenance and cure to the

injured seaman, the payments can be recovered only by offset

against the seaman's damages award -- not by an independent suit

seeking affirmative recovery."     Id. at 728.

                                  IV.

          We affirm the district court's ruling that Block Island

may offset any overpayment that occurred against any damages that

Rogers may win at trial.

          We vacate the ruling that Block Island's maintenance and

cure obligations terminated on November 18, 2014, and remand for

further proceedings not inconsistent with this opinion.                The

district court did not provide Rogers with sufficient notice and

opportunity to contend otherwise before entering summary judgment.

No costs are awarded.




                                 - 21 -